DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 04/12/2021, are acknowledged. 
Claims 19-38 are pending in this action.  Claims 1-18 have been cancelled.  Claims 19-38 are currently under consideration.  
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/429,816, filed June 3, 2019 and now abandoned, which is continuation of U.S Patent Application No. 15/619,253, filed June 9, 2017 and now issued as U.S., Patent No. 10,350,168, which is a continuation of U.S. Patent Application No. 14/259,010, filed April 22, 2014 and now issued as U.S., Patent No. 9,707,177, which is a continuation of U.S. Patent Application No. 13/858,677, filed April 8, 2013 and now abandoned, which is continuation of U.S. Patent Application No. 12/742,235, filed April 12, 2011, now issued as U.S. Patent No. 8,445,002, which claims a benefit of the national state entry of PCT/US2010/0333942, filed May 6, 2010, which claims priority under 35 U.S.C. § 119 of U.S. Provisional Application No. 61/176,057, filed May 6, 2009.  

Information Disclosure Statement
The information disclosure statements (15 pages), filed 02/01/2021 and 01/31/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
The claims 20-38 are objected to because of the following informalities:  Claim 20 comprises a typographic error “according to Claim 19” that needs to be corrected to “according to claim 19”.  Similar is applied to claims 21-30.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monsouri, US 6,579,516 in view of Tanaka et al., US 2006/0257658 (cited in IDS; hereinafter referred to as Tanaka), and further in view of Sunkel et al., US 6,524,598 (hereinafter referred to as Sunkel) and Biedermann et al., US 6,436,885 (hereinafter referred to as Biedermann).
Monsouri teaches a method for treating a human skin by applying to and leaving on the skin a composition in a form of a lotion (Claims 1, 12; Abstract as applied to claims 19, 23, 26-28, 31, 34-37), wherein said composition may include:
(i) calcium phosphate porous spheres with a diameter of 1-10 µm, more preferably of 2-5 µm, that absorb, carry, and subsequently release components of the composition with which it has been formulated (Col. 5, Lns. 7-35 as applied to claims 19, 28, 36);
(2) preservatives, e.g., methyl paraben, propyl paraben, etc. (Col. 8, Lns. 20-24 as applied to claims 19);
(3) antimicrobial component which functions to inhibit the growth of pathogenic or potentially pathogenic bacteria and fungi (Col. 4, Lns. 25-45 as applied to claims 19, 24-25, 28, 32, 36, 38); and 
(4) topical delivery vehicle (Col. 6, Ln. 18 - Col. 7, Ln. 2 as applied to claims 19, 28, 36).  
Though Monsouri teaches that the porous nature of calcium phosphate particles allows it to bind and then slowly release a relatively large volume of liquid phase materials (Col. 5, Lns. 25-35), Monsouri does not teach the use of uniform, rigid, spherical nanoporous calcium phosphate particles (claims 19, 28, 36), and also does not teach the method of producing said particles as claimed in claims 22 and/or 30.  
Tanaka teaches a composition comprising uniform, rigid, spherical nanoporous calcium phosphate particles (Abstract, 0017-0019), wherein the particles have an average particle diameter of 0.1-100 µm (Para. 0009, 0022) and are complexed with an active agent (Para. 0009, 0014, 0015, 0020, 0030).  Tanaka teaches that said particles have a pore volume of 20% or more (Para. 0009, 0025) and a pore size below 100 nm (Para. 0041 and Fig. 3).  Tanaka teaches the amount of active agent complexed with the particles ranges from 0.0001 to 10 wt% (Para. 0009).  Tanaka teaches that said particles are produced by (i) preparing a fluid composition of calcium phosphate crystals (Para. 0009, 0026, 0028); (ii) spray-drying the fluid composition to produce precursor particles (Para. 0026-0028); and (iii) subjecting the precursor particles to elevated temperature and pressure to produce uniform, rigid, spherical nanoporous calcium phosphate particles (Para. 0009, 0034-0037).  Tanaka also teaches that said particles might have several biomedical applications (Para. 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize nanoporous microparticles taught by Tanaka in drug delivery compositions for topical use taught by Monsouri.  One would do so with expectation of beneficial results, because Tanaka teaches that controlling porosity and size of calcium phosphate particles allow controlling the binding affinity of active compounds to said particles, whereas Monsouri teaches that the porous nature of calcium phosphate particles allows it to bind and then slowly release a relatively large volume of liquid phase materials.
Monsouri also does not teach the use of preservatives comprising a benzyl group (Claims 20, 21), or a quaternary ammonium comprising benzyl group (Claims 28, 29, 36
Sunkel teaches cosmetic compositions that can be in a form of lotion, wherein said compositions may include calcium phosphate powder as powder filler in combination with other additives/actives (Col. 21, Lns. 20-46: Example III).  Sunkel also teaches that one can use such preservatives as phenoxyethanol, methyl paraben, propyl paraben, quaternary ammonium compounds (e.g., benzalkonium chloride), benzyl alcohol and mixtures thereof that can be used based on compatibility with other ingredients in the composition (Claim 11; Col. 17, Ln. 64-Col. 18, Ln. 11).  
Biedermann teaches antimicrobial compositions for cleansing skin (Abstract), wherein said compositions may include antimicrobial actives such as quaternary ammonium compound as benzalkonium chloride, benzyl alcohol, benzyl paraben, etc. (Claims 2, 3; Col. 3, Ln. 15-Col. 6, Ln.56);  calcium phosphate spherical powders having a size of 0.01-100 µm and other additives (Col. 14, Lns. 7-53).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use/try preservatives/antimicrobial actives as taught by Sunkel and Biedermann in compositions as taught by Monsouri and Tanaka.  One would do so with expectation of beneficial results, because cited prior art teaches that said additives/actives can be used with calcium phosphate powders/particles and also teach that said compounds can be used as preservatives or as antimicrobial actives depending on other compounds included.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,445,002;  (2) U.S. Patent No. 9,192,673;  (3) U.S. Patent No. 9,539,266;  (4) U.S. Patent No. 9,707,177;  (5) U.S. Patent No. 10,350,168.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A composition comprising uniform, rigid, spherical nanoporous calcium phosphate particles having a size of 2 microns or less and that are complexed with an active agent (e.g., anti-viral agents, anti-bacterial agents, anti-fungal agents) and their use for delivering said active agent to a subject by applying said composition to a topical region of the subject.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615